Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Status of Claims
This is in response to Applicant’s communication received on October 28, 2021. Claims 1-13 are currently pending.
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 and 12/21/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                                                    Response to Amendments
The amendment filed on 10/28/2021 has been entered and fully considered. Claims 7-11 have been amended and are sufficient to overcome the 112 rejection; Claims 1-13 remain pending in the application. 
                             Response to Arguments
Applicant argues that the art of record, i.e., U.S. Publication No. 2017/0364070 to Oba, “fails to take into account the immediate urgency of transfer of the driving authority” which is calculated in response to an event “that has suddenly or unexpectedly occurred” like an emergency event; and the “changing the state of a vehicle in accordance with the calculated urgency of transfer”. See Page 7 of the Remarks.   
     The Examiner respectfully disagrees and notes that Oba teaches the claimed “urgency of transfer of the driving authority” and based on the urgency such 
  The urgency of transfer is shown in S221 where road conditions are monitored and a risk level is determined in S223.  In step S221, Oba monitors for “abnormality in the road environment on the driving route” and in step S222 Oba determines the risk of continuing “automatic driving”. When the risk is beyond a predetermined level, i.e., an urgency, then the process make a determination, S223, that an urgency exist where the driving decision should be made and performed by the driver. 
The control to transfer based on the urgency/risk is made at S223 and the implemented in the steps that follow based on the level of risk and the state of the driver. At decision block S224 determines based on the risk level, degree of urgency, whether to stop the vehicle or to have the judgement “be made by the driver in the manual driving” by following steps S225-S231.  Oba Para. [00293]+. As can be seen from these steps control to change the state of the vehicle, from automatic driving to manual driving, is performed by the illustrated process in Figure 20.
                                        Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by OBA (US-20170364070A1) (“Oba”).
              As per claim 1, Oba discloses a device for controlling a vehicle when switching from automatic driving to manual driving, comprising: 
            a processor (Oba see at least Para. [033] which discloses “CPU (Central Processing Unit) 202); and 
            a memory storing instructions (Oba see at least Para. [033]) which, when executed by the processor (Oba at Para. [0333]), causes the processor to perform processes of determining timing for preparation for the transfer of the driving authority to the driver on a basis of current position information of the vehicle, route information of the vehicle, and vehicle information of the vehicle (Oba see at least Para. [0045], “information about the planned driving route”; Para. [0047], “obtaining unit 23 obtains road information”; and Para. [0048], “diagnosis device for diagnosing the situation of each unit of the vehicle”.);
            calculating an awakening level of the at least one occupant on a basis of occupant information indicating a state of the at least one occupant of the vehicle when the processor determines that it is the timing to prepare for the transfer of the driving authority to the driver (Oba see at least Para. [0107] discloses that “step S45, the determination processing unit 26 determines which of “consciousness loss”, “awakened state decrease”, and “no problem” the state of the driver is, on the basis of the driver status provided from the monitor unit 21);
           determining whether the transfer of the driving authority is allowed on a basis of the calculated awakening level (Oba see at least Para. [0233] which disclose that in “step S166, the driver status determination unit 153 determines whether the awakening recovery of the driver is sufficient, and the driver can perform the manual driving or not, on the basis of the latest driver status obtained in step S164);
          performing control to change a state of the vehicle before switching to the manual driving is announced to the at least one occupant of the vehicle when the processor determines that the transfer of the driving authority is not allowed (Oba see at least Para. [0233] which discloses  that“[i]n a case where the driver status determination unit 153 determines that the driver may not perform the manual driving in step S166, the processing in step S167 is subsequently performed” which is where the unit  “executes the awakening work”. Oba Para. [0234]); and 
        calculating urgency of transfer of the driving authority on the basis of determination grounds on which the processor has determined that it is the timing to prepare for transfer of the driving authority to the driver, wherein the processor performs control to change the state of the vehicle depending on the calculated urgency (Oba see at least Para. [0285] which discloses an “automatic driving control system 101 [] configured to have a system configuration that can cause the vehicle to proceed to the manual driving in accordance with various situations and can cope with a situation in which the automatic evacuation is preferably performed even in locations other than the location the end of the automatic driving lane during the automatic lane driving. For example, it is difficult to carry out perfect automatic driving when expected automatic driving may not be executed due to unexpected abnormal weather, or when the road sign such as a white line necessary for the automatic driving is damaged due to an accident, or when a portion constituting the automatic driving control system 101 is broken”. Oba in Figure 3 illustrates the urgency levels based on the “road environments related to automatic driving and processing performed for each road environment”.  Figures 2 and 15 show the termination processing of automatic driving including driver awakening levels).  
       As per claim 2, Oba discloses an automatic driving control device, wherein the processor performs control to change the state of the vehicle and to cause the at least one occupant to physically feel discontinuity of the vehicle state (Oba see at least Para. [0278] which discloses “the driver status determination unit 153 performs attention attraction.”)
      As per claim 3, Oba discloses an automatic driving control device, wherein th(Oba see at least Para. [0251] which discloses performing “highly intense attention attraction by giving an 
        As per claim 4, Oba discloses an automatic driving control device, wherein the processor changes an acoustic condition of the vehicle (Oba see at least Para. [0278] which disclose “performs attention attraction by, e.g., outputting a sound alarm for awakening”.).  
       As per claim 5, Oba discloses an automatic driving control device, wherein the processor changes an operating condition of a seat on which the at least one occupant of the vehicle is seated (Oba see at least Para. [0061] which discloses “the end of the automatic driving travel track may be notified by vibrating the steering or the seat, or giving a haptic feedback such as pulling the seat belt”.).  
      As per claim 7, Oba discloses an automatic driving control device, wherein the at least one occupant comprises a plurality of occupants (Oba at Para. [0076] which discloses providing “a notice to the passengers in the vehicle”), and the processor performs control to cause a specific occupant, out of the plurality of occupants, to physically feel a change in the state of the vehicle or not to cause a specific occupant, out of the plurality of occupants, to physically feel a change in the state of the vehicle in a pseudo manner (Oba see at least Para. [0261] which discloses “determination unit 153 performs gentle awakening input into the driver by using, for example, seat vibration, steering percussion, attention attraction warning, and the like”.  The examiner interprets “gentle” as being in a pseudo manner from the operation described in Para. [0022] of the instant application.). 
wherein the processor performs control to change the state of the vehicle and to cause the at least one occupant to physically feel discontinuity of the vehicle state in a pseudo manner (Oba see at least Para. [0278] which discloses “the driver status determination unit 153 performs attention attraction.” Oba discloses at Para. [0026] that this done in a gentle manner.)..  
       As per claim 9, Oba discloses an automatic driving control device,  wherein the processor changes an acoustic condition of the vehicle to an acoustic condition that expresses a change in a travelling condition of the vehicle in a pseudo manner (Oba see at least Para. [0278] which disclose “performs attention attraction by, e.g., outputting a sound alarm for awakening”. Oba discloses at Para. [0026] that this done in a gentle manner.).  
       As per claim 10, Oba discloses an automatic driving control device, wherein the processor changes an operation condition of a seat on which the at least one occupant of the vehicle is seated to an operation condition that expresses a change in a travelling condition of the vehicle in a pseudo manner (Oba see at least Para. [0061] which discloses “the end of the automatic driving travel track may be notified by vibrating the steering or the seat, or giving a haptic feedback such as pulling the seat belt”. Oba discloses at Para. [0026] that this done in a gentle manner.).  
      As per claim 11, Oba discloses an automatic driving control device,  wherein the processor changes an operation condition of a seat on which the at least one occupant of the vehicle is seated to an operation condition that expresses a change in variation generated in the vehicle in a pseudo manner (Oba see at least Para. [0061] which discloses “the end of the automatic driving travel track may be notified by vibrating the steering or the seat, or giving a haptic feedback such as pulling the seat belt”. The examiner interprets “gentle” as being in a pseudo manner from the operation described in Para. [0022] of the instant application.).  
      As per claim 12, Oba discloses an automatic driving control device, wherein the at least one occupant comprises a plurality of occupants (Oba at Para. [0076] which discloses providing “a notice to the passengers in the vehicle”), and the processor performs control to cause a specific occupant, out of the plurality of occupants, to physically feel a change in the vehicle state (Oba see at least Para. [0261] which discloses “determination unit 153 performs gentle awakening input into the driver by using, for example, seat vibration, steering percussion, attention attraction warning, and the like”.  The examiner interprets “gentle” as being in a pseudo manner from the operation described in Para. [0022] of the instant application.).  
    As per claim 13, Oba discloses an automatic driving control device, wherein the processor performs control to change the state of the vehicle depending on the calculated awakening level (Oba see at least Para. [0064] which discloses “the determination processing unit 26 makes a determination as to whether the driver has a sufficient level of driving ability to recover back to the manual driving or not on the basis of the driver status obtained in step S12”).  
                                        Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over OBA (US-20170364070A1)  as applied to claims 1-2 above, and further in view of Tarte (US-9725036B1).
           As per claim 6, Oba does not explicitly disclose wherein the processor changes an air-conditioning condition of the vehicle.  Oba does teach at Para. [0296] a sequence of procedures to “awake the driver”. Tarte in the same field of endeavor discloses at Para. [0064] an alert/awakening system that uses the climate control system such as the air-conditioner as a “wake-up alert [that] can be presented to the vehicle occupant (e.g., the driver)”.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the climate control alert system of Tarte in the waking work procedure of Oba to insure that the driver is “able to take appropriate measures when some kind of abnormal situation occurs during automatic driving”. Oba at Para. [0214].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ELLIS B. RAMIREZ/            Examiner, Art Unit 3661                                                                                                                                                                                            
/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661